


Exhibit 10.14.3

 

FOURTH AMENDMENT TO LEASE

 

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 3rd
day of February, 2011 (the “Execution Date”), by and between BMR-ROGERS STREET
LLC, a Delaware limited liability company (“Landlord,” as successor-in-interest
to Rogers Street, LLC (“Original Landlord”)), and IRONWOOD
PHARMACEUTICALS, INC., a Delaware corporation (formerly known as Microbia, Inc.)
(“Tenant”).

 

RECITALS

 

A.                                   WHEREAS, Original Landlord and Tenant
entered into that certain Lease dated as of January 12, 2007, as amended by that
certain First Amendment to Lease dated as of April 9, 2009, that certain Second
Amendment to Lease dated as of February 9, 2010 (the “Second Amendment”), and
that certain Third Amendment to Lease dated as of July 1, 2010 (collectively, as
the same may have been otherwise amended, supplemented or modified from time to
time,  the “Lease”), whereby Tenant leases certain premises (the “Original
Premises”) from Landlord at 301 Binney Street in Cambridge, Massachusetts (the
“Building”);

 

B.                                     WHEREAS, Landlord and Tenant desire to
memorialize the size of the Additional Premises Second Phase, an appropriate
adjustment to Tenant’s Pro Rata Share and the Additional Premises Finish Work
Allowance with respect to the Additional Premises Second Phase, as required
pursuant to Section 6 of the Second Amendment;

 

C.                                     WHEREAS, Tenant desires to lease
additional premises from Landlord; and

 

D.                                    WHEREAS, Landlord and Tenant desire to
modify and amend the Lease only in the respects and on the conditions
hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                                       Definitions.  For purposes of this
Amendment, capitalized terms shall have the meanings ascribed to them in the
Lease unless otherwise defined herein.

 

2.                                       Additional Premises Second Phase.  The
Additional Premises Second Phase consists of Twenty-One Thousand Five Hundred
Eighty-Nine (21,589) rentable square feet on the third floor of the Building, as
depicted on Exhibit A attached hereto, and includes shaft and/or mechanical
space on the first, third, fourth, fifth and penthouse levels of the Building. 
The Additional Premises Second Phase consists of Eighteen Thousand Six Hundred
Sixty-Seven (18,667) useable square feet of space.  The Additional Premises
Second Phase Rent Commencement Date shall be determined in accordance with the
Second Amendment.  Once the Additional Premises Second Phase Rent Commencement
Date is determined, Landlord and Tenant shall execute a notice, as a
confirmation only, setting forth the Additional Premises Second Phase Rent
Commencement Date.

 

--------------------------------------------------------------------------------


 

3.                                       Tenant’s Pro Rata Share.  Effective as
of the Additional Premises Second Phase Rent Commencement Date, Tenant’s Pro
Rata Share shall be 43.05%.

 

4.                                       Additional Premises Finish Work
Allowance.  The amount of the Additional Premises Finish Work Allowance
allocated to the Additional Premises Second Phase shall be One Million One
Hundred Eighty-Seven Thousand Three Hundred Ninety-Five and 00/100 Dollars
($1,187,395).

 

5.                                       Rights of Building Tenants in
Additional Premises Third Phase.  As of the Execution Date, Landlord represents
and warrants that no other person or entity has any enforceable rights with
respect to the leasing or occupancy of the Additional Premises Third Phase (as
defined below) as a tenant.

 

6.                                       Additional Premises Third Phase.  As of
the Execution Date, Landlord hereby leases to Tenant approximately 23,307
contiguous rentable square feet of additional premises located on the third
floor of the Building, as depicted on Exhibit B attached hereto (the “Additional
Premises Third Phase”).  The actual rentable square footage and actual useable
square footage of the Additional Premises Third Phase will be adjusted and
mutually agreed to between Landlord and Tenant based upon the actual constructed
rentable square footage and actual constructed usable square footage determined
in accordance with the Measurement Standard.

 

7.                                       Term Commencement Date.  The term with
respect to the Additional Premises Third Phase shall commence upon the Execution
Date and shall terminate, subject to any extension options granted pursuant to
the Lease, simultaneous with the expiration of the Term.  From and after the
Execution Date, the term “Premises,” as used in the Lease, shall mean the
Original Premises plus the Additional Premises Third Phase and, except as
otherwise provided herein, all provisions of the Lease, including (without
limitation) the option to extend the Term as set forth in Section 3.03 of the
Lease, shall apply to such Premises.

 

8.                                       Additional Premises Third Phase Rent
Commencement Date.  Rent with respect to the Additional Premises Third Phase
shall commence upon the earlier of (a) February 15, 2012 and (b) substantial
completion of the Finish Work with respect to the Additional Premises Third
Phase and Tenant’s occupancy thereof for the conduct of its business (the
“Additional Premises Third Phase Rent Commencement Date”).  Following the
Additional Premises Third Phase Rent Commencement Date, Landlord and Tenant
shall enter into an amendment to the Lease, as amended hereby, memorializing the
actual useable square footage and the actual rentable square footage of the
Additional Premises Third Phase, the Additional Premises Third Phase Rent
Commencement Date, an appropriate adjustment to Tenant’s Pro Rata Share and the
Additional Premises Third Phase Finish Work Allowance (as defined below) with
respect thereto.

 

9.                                       Tenant’s Pro Rata Share.  Tenant’s Pro
Rata Share shall be increased on the Additional Premises Third Phase Rent
Commencement Date to include the actual rentable square footage of the
Additional Premises Third Phase in the calculation of Tenant’s Pro Rata Share.

 

10.                                 Base Rent/Annual Adjustments:  The initial
Base Rent for the Additional Premises Third Phase shall be $42.50 per rentable
square foot per year commencing on the Additional Premises Third Phase Rent
Commencement Date.  Base Rent for the Additional Premises Third

 

--------------------------------------------------------------------------------


 

Phase shall be increased during the initial Term on each annual anniversary of
the Additional Premises Initial Phase Rent Commencement Date beginning with the
first such annual anniversary after the Additional Premises Third Phase Rent
Commencement Date by fifty cents ($0.50) per rentable square foot per year. 
Base Rent for the Additional Premises Third Phase shall not be increased on the
Interim Date as provided in Section 1.16 of the Lease.  Base Rent for the
Additional Premises Third Phase for any Extension Term or Terms shall be
determined in accordance with Section 1.16 of the Lease.  Commencing on the
Additional Premises Third Phase Rent Commencement Date, the Base Rent for the
Additional Premises Third Phase shall be paid in equal monthly installments in
advance on the first day of each and every calendar month during the Term as set
forth in Section 4.01 of the Lease.  To the extent the Additional Premises Third
Phase Rent Commencement Date occurs before the actual rentable square footage of
such phase is determined in accordance with Section 6 of this Amendment, the
parties hereto agree to true up all payments of Rent for such phase made prior
to the date such actual square footage is determined within thirty (30) days of
the date such actual rentable square footage is determined.  The parties will
also make any appropriate adjustments and true ups for payments of the
Additional Premises Third Phase Finish Work Allowance for such phase within
thirty (30) days of the date such actual rentable square footage is determined.

 

11.                                 Finish Work Allowance.  Landlord shall
provide to Tenant an additional Finish Work Allowance of Forty Dollars ($40.00)
per rentable square foot of Additional Premises Third Phase (the “Additional
Premises Third Phase Finish Work Allowance”) in order to fund, pursuant to the
terms and procedures set forth in Sections 10.04(c) and 10.05 of the Lease
(including, without limitation, Tenant’s rights under the last paragraph of
Section 10.04(c)-2 of Exhibit 10.04(c)), the design and construction by Tenant
of the Finish Work with respect to the Additional Premises Third Phase; provided
that, notwithstanding anything in Sections 10.04(c) or 10.05 of the Lease to the
contrary, (i) Tenant shall have no obligation to pay or reimburse Landlord for
any costs or expenses to review or supervise the construction of the Finish Work
with respect to the Additional Premises Third Phase, to review the Construction
Documents related thereto or to assist with government filings and
(ii) Landlord’s approval of the Construction Documents related to the Finish
Work with respect to the Additional Premises Third Phase shall not be
unreasonably withheld, conditioned or delayed.  The Additional Premises Third
Phase Finish Work Allowance shall be determined based on the actual constructed
rentable square footage of the Additional Premises Third Phase.  The Additional
Premises Third Phase Finish Work Allowance must be utilized for Finish Work
constructed within the Additional Premises Third Phase.  Tenant will not be
required to remove the Finish Work constructed within the Additional Premises
Third Phase at the end of the Term.

 

12.                                 Condition of Premises.   Tenant acknowledges
that, other than as set forth below or in the Lease, neither Landlord nor any
agent of Landlord has made any representation or warranty with respect to the
condition of the Additional Premises Third Phase, the Building or the Property,
or with respect to the suitability of the Additional Premises Third Phase, the
Building or the Property for the conduct of Tenant’s business.  Tenant
acknowledges that (a) it is fully familiar with the condition of the Additional
Premises Third Phase and agrees to take the same in its condition “as is” as of
the Execution Date and (b) Landlord shall have no obligation to alter, repair or
otherwise prepare the Additional Premises Third Phase for Tenant’s occupancy or
to pay for or construct any improvements to the Additional Premises Third Phase,
except that Landlord shall provide the Additional Premises Third Phase Finish
Work Allowance as described in Section 11 above.   

 

--------------------------------------------------------------------------------


 

Landlord hereby represents and warrants that, as of the Execution Date, the
common area of the Building and the Additional Premises Third Phase are in
compliance with all Legal Requirements.

 

13.                                 Parking.  In addition to any existing Tenant
rights to parking spaces under the Lease, commencing on the date requested by
Tenant, but in any event, no later than the Additional Premises Third Phase Rent
Commencement Date, Landlord shall provide Tenant with 1.0 parking spaces per
1,000 useable square feet (exclusive of any mechanical space) of Additional
Premises Third Phase at Landlord’s then-current prevailing monthly rate for
parking spaces.  Tenant’s use of the parking spaces provided hereunder and
Tenant’s rights with respect thereto (including (without limitation) limitations
on increases in the prevailing monthly rate for parking spaces) shall otherwise
be in accordance with the terms of Section 2.01(d) of the Lease.

 

14.                                 Broker. Tenant represents and warrants that
it has had no dealings with any real estate broker or agent in connection with
the negotiation of this Amendment other than CB Richard Ellis, Inc. (“Broker”),
and that it knows of no other real estate broker or agent that is or might be
entitled to a commission in connection with the representation of Tenant in
connection with this Amendment.  Landlord shall compensate Broker in relation to
this Amendment pursuant to a separate agreement between Landlord and Broker.

 

14.1                           Tenant represents and warrants that no broker or
agent has made any representation or warranty relied upon by Tenant in Tenant’s
decision to enter into this Amendment, other than as contained in this
Amendment.

 

14.2                           Tenant acknowledges and agrees that the
employment of brokers by Landlord is for the purpose of solicitation of offers
of leases from prospective tenants and that no authority is granted to any
broker to furnish any representation (written or oral) or warranty from Landlord
unless expressly contained within this Amendment.  Landlord is executing this
Amendment in reliance upon Tenant’s representations, warranties and agreements
contained within Section 14, Section 14.1 and this Section 14.2.

 

14.3                           Tenant agrees to indemnify, save, defend and hold
Landlord harmless from any and all cost or liability for compensation claimed by
any other broker or agent, other than Broker, employed or engaged by Tenant or
claiming to have been employed or engaged by Tenant.

 

14.4                           Landlord shall pay any commission, fee or other
compensation due to any Landlord broker(s) in connection with this Amendment. 
Landlord agrees to indemnify, save, defend and hold Tenant harmless from any and
all cost or liability for compensation claimed by any broker or agent employed
or engaged by Landlord or claiming to have been employed or engaged by Landlord.

 

15.                                 Effect of Amendment.  Except as modified by
this Amendment, the Lease and all the covenants, agreements, terms, provisions
and conditions thereof shall remain in full force and effect and are hereby
ratified and affirmed.  The covenants, agreements, terms, provisions and
conditions contained in this Amendment shall bind and inure to the benefit of
the parties hereto and their respective successors and, except as otherwise
provided in the Lease, as amended hereby, their respective assigns.  In the
event of any conflict between the terms contained in this Amendment and

 

--------------------------------------------------------------------------------


 

the Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.  From and after the Execution Date,
the term “Lease” as used in the Lease shall mean the Lease, as modified by this
Amendment.

 

16.                                 Miscellaneous.  This Amendment becomes
effective only upon execution and delivery hereof by Landlord and Tenant. The
captions of the paragraphs and subparagraphs in this Amendment are inserted and
included solely for convenience and shall not be considered or given any effect
in construing the provisions hereof.  All exhibits hereto are incorporated
herein by reference.

 

17.                                 Counterparts.  This Amendment may be
executed in one or more counterparts that, when taken together, shall constitute
one original.

 

18.                                 Authority.  Landlord and Tenant have all
necessary and proper authority, without the need for the consent of any other
person or entity, other than any consents that have been obtained, to enter into
and perform under this Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

 

BMR-ROGERS STREET LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ John Bonanno

 

Name:

John Bonanno

 

Title:

 Senior Vice President, Leasing & Development

 

 

 

TENANT:

 

IRONWOOD PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ J DeTore

 

Name:

 J DeTore

 

Title:

VP, Finance

 

 

--------------------------------------------------------------------------------
